FILED IN COURT OF APPEALS
                                                                        12th Court ofAppeals Distort




                                                                             TYLER T
                         IN THE COURT OF CRIMINAL APPEjAKSVTHY S. LU
                                           OF TEXAS


                                        NO. PD-0348-13




                          LACHANCE CRUTCHFIELD, Appellant

                                                v.




                                   THE STATE OF TEXAS


           ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                         FROM TWELFTH COURT OF APPEALS
                                   HENDERSON COUNTY


               Per curiam. Keasler and HERVEY, JJ., dissent.

                                            ORDER


               The petition for discretionary review violates Rules of Appellate Procedure

68.4(i) & 9.4(i)(2)(D) because it does not contain a copy of the opinion of the court of

appeals and the petition exceeds the proper length.

               The petition is struck. See Rule of Appellate Procedure 68.6.

               The petitioner may redraw the petition. The redrawn petition and copies must

be filed in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: July 24, 2013
Do not publish